DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-20 were pending.  Claims 1-9 are withdrawn due to a Restriction Requirement.  Claims 10-20 are rejected herein.  This is a First Action on the Merits.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1-9, drawn to a test apparatus comprising a particle detector and a spectrometer, classified in G01N15/14.
II. Claim(s), drawn to 10-20, classified in G01N33/497.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related apparatuses and a method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design since the invention of Group I has a particle counter and that of invention II does not.  They do not overlap in scope because the invention I requires a particle counter and invention II requires multiple spectrometers.  They are not obvious variants because it would not be obvious to add multiple spectrometers to the invention of group I or to add a particle detector to the invention of Group II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions of Groups I and II will require searching in different classifications as well as separate text searching in the field of spectroscopy which is a large and mature field with a lot of non-patent literature.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Philip Mendes da Costa on 8/29/2022 a provisional election was made without traverse to prosecute the invention of Group II, claim(s) 10-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim(s) 1-10 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to because FIGS 6-8 contain unlabeled structures.  The three boxes at the bottom of the figure should have appropriate reference characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-20 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by BAUM et al. (US Pat. 6,599,253).
Regarding claim 10:  BAUM discloses:  A method for non-invasive respiratory testing of a subject (abstract), the method comprising: receiving, at an opening (30 in FIG. 7) of a chamber (34), a breath sample from the subject (“BREATH INPUT” in FIG. 7); receiving, at a processor (210 in FIG. 16), first spectrum data of the breath sample from a first spectrometer (44, 46, 48, 50); determining, at the processor, a testing indication based on the first spectrum data of the breath sample; outputting, at a display (234 in FIG. 16) device, the testing indication (Col. 7 lines 53-58 teach calculation and output as do col. 12 lines 22-61).
Regarding claim 11:  BAUM discloses:  receiving, at the processor, second spectrum data from a second spectrometer (60, 62, 64); receiving, at the processor, third spectrum data from a third spectrometer (68, 70, 72); wherein the testing indication is determined based on the first spectrum data, the second spectrum data, and the third spectrum data (col. 6 lines 53-60 discuss using data from multiple spectrometers).
Regarding claim 12:  BAUM discloses:  the determining, at the processor, a testing indication further comprises performing sensor fusion on the first spectrum data, the second spectrum data, and the third spectrum data (Sensor fusion is simply using the data from multiple sources together therefore using multiple spectrometers as discussed in col. 6 lines 53-60, will inherently involve “sensor fusion”.).
Regarding claim 13:  BAUM discloses:  the determining, at the processor, a testing indication further comprises: determining a first spectrometer indication based on the first spectrum data; determining a second spectrometer indication based on the second spectrum data; determining a third spectrometer indication based on the third spectrum data (Taking data from multiple spectrometers is discussed in col. 14 line 57-col. 15 line 5); determining the testing indication by performing an arbitration of the first spectrometer indication, the second spectrometer indication, and the third spectrometer indication (Arbitration is simply the algorithm used to choose how to combine the data from multiple sensors in terms of weighting, averaging, etc. and will be done anytime multiple sensor inputs are used in a calculation.  Arbitration will be done in the calculation steps 198-206 in FIG. 15.).
Regarding claim 14:  BAUM discloses:  the determining, at the processor, a testing indication further comprises: receiving, at the processor, fourth spectrum data from a fourth spectrometer (at 82 in FIG. 7); receiving, at the processor, fifth spectrum data from a fifth spectrometer (at 84); determining a fourth spectrometer indication based on the fourth spectrum data (steps 196-198 in FIG. 15); determining a fifth spectrometer indication based on the fifth spectrum data (steps 196-198 in FIG. 15); determining the testing indication by performing an arbitration of the first spectrometer indication, the second spectrometer indication, the third spectrometer indication, the fourth spectrometer indication, and the fifth spectrometer indication (Arbitration is simply the algorithm used to choose how to combine the data from multiple sensors in terms of weighting, averaging, etc. and will be done anytime multiple sensor inputs are used in a calculation.  Arbitration will be done in the calculation steps 198-206 in FIG. 15.).
Regarding claim 15:  BAUM discloses:  the determining, at the processor, a testing indication further comprises: receiving, at the processor, sixth spectrum data from a sixth spectrometer (60, 62, 64 in FIG. 7); receiving, at the processor, seventh spectrum data from a seventh spectrometer (68, 70, 72); determining a sixth spectrometer indication based on the sixth spectrum data (steps 196-198 in FIG. 15); determining a seventh spectrometer indication based on the seventh spectrum data (steps 196-198 in FIG. 15); determining the testing indication by performing an arbitration of the first spectrometer indication, the second spectrometer indication, the third spectrometer indication, the fourth spectrometer indication, the fifth spectrometer indication, the sixth spectrometer indication, and the seventh spectrometer indication (Arbitration is simply the algorithm used to choose how to combine the data from multiple sensors in terms of weighting, averaging, etc. and will be done anytime multiple sensor inputs are used in a calculation.  Arbitration will be done in the calculation steps 198-206 in FIG. 15.).
Regarding claim 16:  BAUM discloses:  A system for non-invasive respiratory testing of a subject (abstract), the system comprising: a chamber (34 in FIG. 7), the chamber comprising: an opening for receiving a breath sample from the subject (from 30); and a first spectrometer (44, 46, 48, 50) for collecting first spectrum data of the breath sample, a memory (221 in FIG. 16); and a display device (234 in FIG. 16) for displaying a testing indication, a processor (220) in communication with the first spectrometer (“DETECTOR INPUT” in FIG. 16), the memory, and the display device, the processor configured to: receive the first spectrum data of the breath sample from the first spectrometer; determine the testing indication based on the first spectrum data of the breath sample; output, at the display device, the testing indication (These steps are shown in FIG. 15).
Regarding claim 17:  BAUM discloses:  the chamber further comprising a second spectrometer (60, 62, 64) for collecting second spectrum data of the breath sample and a third spectrometer (68, 70, 72) for collecting third spectrum data of the breath sample; the processor further configured to: receive the second spectrum data from the second spectrometer; and receive the third spectrum data from the third spectrometer, wherein the testing indication is determined based on the first spectrum data, the second spectrum data, and the third spectrum data (steps 196-206 in FIG. 15).
Regarding claim 18:  BAUM discloses:  the determining, at the processor, a testing indication further comprises performing sensor fusion on the first spectrum data, the second spectrum data, and the third spectrum data (Sensor fusion is simply using the data from multiple sources together therefore using multiple spectrometers as discussed in col. 6 lines 53-60, will inherently involve “sensor fusion”.).
Regarding claim 19:  BAUM discloses:  the processor is further configured to determine the test indication by: determining a first spectrometer indication based on the first spectrum data; determining a second spectrometer indication based on the second spectrum data; determining a third spectrometer indication based on the third spectrum data; determining the testing indication by performing an arbitration of the first spectrometer indication, the second spectrometer indication, and the third spectrometer indication (Arbitration is simply the algorithm used to choose how to combine the data from multiple sensors in terms of weighting, averaging, etc. and will be done anytime multiple sensor inputs are used in a calculation.  Arbitration will be done in the calculation steps 198-206 in FIG. 15.).
Regarding claim 20:  BAUM discloses:  the chamber further comprising a fourth spectrometer (at 82 in FIG. 7) for collecting fourth spectrum data of the breath sample and a fifth spectrometer (at 84) for collecting fifth spectrum data of the breath sample; wherein the processor is further configured to determine the test indication by: receiving fourth spectrum data from the fourth spectrometer (steps 196-198 in FIG. 15); receiving fifth spectrum data from the fifth spectrometer (steps 196-198 in FIG. 15); determining a fourth spectrometer indication based on the fourth spectrum data (steps 196-198 in FIG. 15); determining a fifth spectrometer indication based on the fifth spectrum data (steps 196-198 in FIG. 15); determining the testing indication by performing an arbitration of the first spectrometer indication, the second spectrometer indication, the third spectrometer indication, the fourth spectrometer indication, and the fifth spectrometer indication (Arbitration is simply the algorithm used to choose how to combine the data from multiple sensors in terms of weighting, averaging, etc. and will be done anytime multiple sensor inputs are used in a calculation.  Arbitration will be done in the calculation steps 198-206 in FIG. 15.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  TEARNEY et al. (US Pub. 2011/0261366) teaches several spectrometers 654, 656, 664, 666 in FIG. 6 with beam splitting arrangements similar to those of BAUM.  It is made of record to show that downstream of a beam splitter a spectrometer is comprised of the optics leading up to the detector and the detector itself.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856